DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5, 17 and 18 were previously pending.  No claims are currently amended, cancelled or newly added.  Accordingly, claims 1-5, 17 and 18 remain pending in the application.  

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Accordingly, claims 17 and 18 are currently under examination.

Information Disclosure Statement
	The IDS’s dated 9/29/2021, 11/1/2021 and 12/1/2021 have been considered.  Signed copies are enclosed herewith.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al. (WO 2017/057504 A1, Apr. 6, 2017, hereafter as “Yano”). The foreign reference is not in the English language.  As such, US 2018/0280587 A1 is being used as the English equivalent of said foreign reference.  Please note that the citations referenced in the rejection are from the US pre-grant publication.
	The instant invention is drawn to a method for securing the field of view of an endoscope, the method comprising feeding a viscoelastic composition from a proximal part of the endoscope, through a channel, into a distal part of the endoscope, wherein the viscoelastic composition comprises a thickening substance and water and has a shear storage modulus G’ of 0.7 Pa or more.
	Regarding instant claim 17, Yano teaches a method for securing the field of view of an endoscope comprising feeding a viscoelastic composition from a proximal part of the endoscope, through a channel, into a distant part of the endoscope (abstract; [0014]).  Yano also teaches that the viscoelastic composition comprising a thickening substance and water ([0011]).
	Yano is silent to the limitation “a shear storage modulus G’ of 0.7 Pa or more”.
	However, Yano teaches the same thickening substances ([0039]) as disclosed in the instant specification ([0012]) as well as the same viscosity range of 200 to 2,000 mPa·s (abstract) as disclosed in the instant specification ([0032]).  Yano further teaches a particular viscoelastic composition containing xanthan gum and locust bean gum in a concentration of 0.08%, the ratio of xanthan gum to locust bean gum being 4:6, a viscosity of 1012 mPa·s, and a loss tangent of 
	MPEP 2112.01(I) states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.  MPEP 2112.01(II) also states that a chemical composition and its properties are inseparable.
	Thus, a skilled artisan would have reasonably expected a similar composition such as the one advanced by Yano to possess similar properties including shear storage modulus as that of the instant composition.
	Alternatively, it is noted that tan δ = G” / G’ where tan δ is loss tangent, G” is shear loss modulus and G’ is shear storage modulus as evidenced by the instant specification at [0025].  Yano teaches that viscoelastic compositions having a loss tangent of about 0.6 or less were “acceptable” in securing the field of view ([0065]).  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the composition of Yano in order to produce ratio of G” to G’ or, a loss tangent, of about 0.6 or less by way of routine experimentation with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Yano teaches that viscoelastic compositions having a loss tangent of about 0.6 or less are effective in securing the field of view.  One of ordinary skill in the art would have reasonably expected that modifying the composition in order to produce optimal loss 
Regarding instant claim 18, Yano further teaches that the endoscope is a medical endoscope ([0015]).
Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ viscoelastic composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
 	Thus, the teachings of Yano render the instant claims anticipated or, in the alternative, prima facie obvious.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617